663 F.2d 799
Glennon ENGLEMAN, Appellant,v.Ruth M. ENGLEMAN; Bill McCarvey; Special Agent ATF; UnknownAgents; Sgt. John McGrady; St. Louis County PoliceDepartment, Appellees.
No. 81-1785.
United States Court of Appeals,Eighth Circuit.
Submitted Nov. 4, 1981.Decided Nov. 10, 1981.

Glennon Engleman, pro se.
Donald J. Weyerich, LaTourette & Weyerich, Clayton, Mo., and F. Douglas O'Leary, Moser, Marsalek, Carpenter, Cleary, Jaeckel & Keaney, St. Louis, Mo., for appellees.
Before HEANEY, HENLEY and McMILLIAN, Circuit Judges.
PER CURIAM.


1
Appellant Glennon Engleman seeks reversal of the district court's1 order denying his motion to vacate a prior order granting the defendants' motions for summary judgment and denying him leave to appeal in forma pauperis.  We dismiss the appeal.


2
Engleman was convicted in 1980 of mail fraud and conspiracy to commit mail fraud; on appeal this court affirmed the conviction.  United States v. Engleman, 648 F.2d 473 (8th Cir. 1981).  In April, 1981 Engleman commenced the present civil action, alleging that his wife, along with various state and federal agents, conspired to monitor and tape record conversations between Engleman and his wife, in contravention of the fourth, sixth and fourteenth amendments.  The district court, concluding that the issues raised in appellant's complaint (the legality of wiretapping) had been determined by this court in appellant's prior appeal, granted the defendants' motion for summary judgment on collateral estoppel grounds.  Engleman then filed an amended complaint, a motion to vacate and a motion for leave to appeal in forma pauperis.  The district court denied appellant's motions, finding that the amended complaint stated no new grounds for allowing the action to proceed.  It is from this order that Engleman now appeals.


3
Our review of the record convinces us the appeal should be dismissed as frivolous.  The thrust of Engleman's amended complaint questions the admissibility of the original and edited tape recordings introduced at his antecedent criminal trial.  Like the district court, we believe Engleman was afforded a full and fair opportunity to litigate this issue in the prior proceeding, see Allen v. McCurry, 449 U.S. 90, 101 S. Ct. 411, 66 L. Ed. 308 (1980), where the question of the recordings' admissibility was previously determined.  See United States v. Engleman, supra, 648 F.2d at 480.  The issues raised on this appeal are not substantial on their face, and are clearly without merit.  Consequently, the appeal is dismissed.  See generally Perry v. Ralston, 635 F.2d 740 (8th Cir. 1980).



1
 The Honorable H. Kenneth Wangelin, Chief Judge, United States District Court for the Eastern District of Missouri